DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.

Response to Amendment
The amendment filed on 04/08/2021 has been entered. Claims 1, 6, 9, and 11 are amended and Claim 5 is cancelled. Claims 1, 2, 4, and 6-12 remain pending in the application. 

The rejection of Claim 1 (and all dependent claims) under 35 U.S.C. 112(a) as failing to comply with the written description requirement for reasons of new matter has been overcome by Applicant’s amendment. Accordingly, said rejection is withdrawn. 

The rejection of Claim 1 (and all dependent claims) under 35 U.S.C. 112(b) as being indefinite has been overcome by Applicant’s amendment. Accordingly, said rejection is withdrawn. However, as outlined in greater detail below, upon further consideration, new grounds of rejection have been made under 35 U.S.C. 112(b). 

The rejection of Claims 1-2, 4, 6, and 8-12 under 35 U.S.C. 102 as being anticipated by  Blanch and the rejection of Claim 7 as being unpatentable over Blanch and VanErmen as previously set forth in the Final Office Action mailed 01/22/2021 have been overcome by Applicant’s amendment. However, as outlined below, new grounds of rejection have been made. 

Response to Arguments
Insofar as they apply to the new grounds of rejection outlined below, Applicant’s arguments on Pages 6-7 of the response dated 04/08/2021 with respect to the rejection of Claims 1-2, 4, 6, and 8-12 as being unpatentable over Blanch have been fully considered but are not persuasive.  
Applicant’s Argument – Applicant argues on Page 6 of the reply that Blanch does not disclose grooves formed in the direction along which the through holes are arranged as recited in Claims 1 and 9 and that Blanch is silent regarding the arrangement of the fabric pores relative to one another. Accordingly, Applicant concludes, Blanch does not disclose or suggest that groove portions are formed in the direction along which the through holes are arranged. 
Examiner’s Response – As outlined in the new grounds of rejection below, Blanch appears silent with respect to the orientation of the through holes (fabric pores) in the fabric (as noted by Applicant in the arguments above). However, Blanch teaches that the fabric can be produced using any fabric producing technique including plain knit. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the clothing fabric of Blanch using a plain knit construction because it would have been a choice from a finite number of identified, predictable solutions of a fabric structure useful for the clothing fabric of Blanch. See MPEP § 2143 (E). As evidenced by Sarker (see Figure 
Applicant’s Argument – Applicant argues on Page 7 of the reply that the grooves recited in Claims 1 and 9 facilitate movement of sweat away from the hydrophobic portions surrounding the through holes, thus keeping the through holes clear of liquid even as the wearer sweats which improves air permeability and comfort of the clothes even under heavy sweat conditions. Applicant continues, the present claims 
Examiner’s Response – As discussed above, it is the Examiner’s position that Blanch teaches a clothing fabric with substantially the same structure and composition as that of the instant claims and would therefore have the properties noted in the arguments above even though Blanch did not expressly contemplate such an advantage. Prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present but not recognized in the prior art. See MPEP § 2145 II.
Applicant’s Argument – Applicant argues on Page 7 of the reply that dependent Claims 2, 4, 6, 8, and 11-12 which depend from Claim 1 and dependent Claim 10 which depends from Claim 9 are patentable for at least the same reasons discussed above with respect to Claims 1 and 9. 
Examiner’s Response – Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons outlines above, this is not found persuasive. 

Insofar as they apply to the new grounds of rejection outlined below, Applicant’s arguments on Pages 7-8 of the response dated 04/08/2021 with respect to the rejection of Claim 7 as being unpatentable over Blanch in view of VanErmen have been fully considered but are not persuasive.  
Applicant’s Argument – Applicant argues that VanErmen does not remedy the deficiencies of Blanch and thus Claim 7 is patentable over the suggested combination of Blanch and VanErmen. 
Examiner’s Response – Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons outlines above, this is not found persuasive. 


Claim Interpretation
For examination purposes herein, a “clothing fabric” as recited in parent Claims 1 and 9 (and all dependent Claims) will be interpreted as being either a woven or a knit fabric per the recitation in the instant specification stating that “the fabric is the present invention may either be a woven fabric or a knitted fabric” (see [0022]). Given such an interpretation, the limitation wherein the fabric contains through holes and said through holes “are arranged along a warp direction, a weft direction, or a diagonal direction of the fabric” is deemed to be definite and said directions are interpreted using those definitions known in the applicable woven and/or knitted art. 

For examination purposes herein, the limitation of Claims 1 and 9 wherein “the fabric whose weight is taken as 100% is wet with 300% of moisture” will be interpreted as a fabric, whose dry base weight is taken as 100%, is wet with 300% (i.e. 3 times the dry base weight) of moisture (water/perspiration). The Examiner believes this interpretation to be consistent with Applicant’s arguments regarding the definiteness of the Claims under 35 U.S.C. 112(b) in the response dated 04/08/2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4, and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 9, the limitation “the other portions” is regarded to render the claim indefinite. The limitation is first used in the context of the fabric including “a water-repellent or hydrophobic region [arranged] at least at part of the fabric in contact with the through holes and a hydrophilic region [arranged] at the other portions”. The claim does not include a recitation of a first portion. Likewise, the claim language is open (given the use of the word comprising) and therefore the fabric may have features outside of those explicitly claimed. Therefore, the scope of the phrase “the other portions” is unclear. Are all other portions of the fabric that do not fall within the “hydrophobic region [arranged] at least at part of the fabric in contact with the through holes” required to be a hydrophilic region? Or does the claim only require a fabric including said hydrophobic region and at least some other portion of the fabric that may be considered a hydrophilic region?
The limitation is also used in the context of the fabric including “a water-repellent or hydrophobic fiber yarn [arranged at least at part of the fabric in contact with the though holes and a hydrophilic fiber yarn [arranged] at the other portions” which is considered unclear for the same reasons discussed above. 

	Dependent Claims 2, 4, 6-8 and 10-12 are rejected for failing to overcome the deficiencies of their respective parent claims. 
	
Regarding Claim 6, the instant claim recites the limitation “the at least one fiber yarn” in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 6 depends from Claim 1 which requires water-repellent of hydrophobic fiber yarn and hydrophilic fiber yarn but it is unclear if “the at least one fiber yarn” of Claim 6 refers to those specifically recited in Claim 1 or some other fiber yarn. For examination purposes herein, it will be assumed that “the at least one fiber yarn” of Claim 6 refers to those yarns explicitly disclosed in Claim 1. 














Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-2, 4, 6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Blanch (WO 2007/091023 A1) when taken with the evidence of Sarker (“Knitting Terms and Definitions”).
Regarding Claim 1, Blanch teaches a knitted clothing fabric (see Fig. 1 & Pg. 3, lines 25-28) comprising through holes (referred to as "fabric pores" -- Pg. 4, line 29) that pass through the fabric (10) in a thickness direction (see regions 15, Fig. 1). 

Blanch also teaches that the clothing fabric comprises cotton stripes 14 (see Pg. 4, line 30) which are hydrophilic (see Pg. 9, lines 8-9) and made of cotton yarns (see Pg. 3, line 28). Therefore, the cotton yarns are regarded by the Examiner to be hydrophilic yarns that are arranged at other portions of the fabric than those portions containing the water-repellent polyester yarns. Likewise, the portion in which the cotton yarns are arranged forms a region which is considered to be a hydrophilic region arranged at other portions of the fabric than those portions described above as the water-repellent region as required by the instant claim.
Concerning the claimed limitation wherein the through holes are arranged along a warp direction, a weft direction, or diagonal direction of the fabric, Blanch appears silent with respect to the orientation of the through holes (fabric pores) in the fabric. However, Blanch teaches that the fabric can be produced using any fabric producing technique including plain knit (see Pg. 9, 

Plain Knit:
    PNG
    media_image1.png
    641
    750
    media_image1.png
    Greyscale


Concerning the claimed limitation wherein groove portions are formed in the direction along which the through holes are arranged, Blanch teaches that the addition of the raised cotton stripes 14 creates recessed polyester stripes 15 (see Pg. 3, lines 30-35) which are considered groove portions (see Fig. 1). Blanch appears silent with respect to the orientation of the cotton stripes (and therefore the groove portions) relative to the through holes. However, given that there are a finite number of identified, predictable orientations for the cotton stripes relative to the base polyester fabric with through holes, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to try aligning the cotton stripes (and therefore the groove portions) with the through holes. One of ordinary skill in the art would have been motivated to produce additional fabrics represented by that of Blanch in 
Concerning the limitation “whereby when the clothing fabric is suspended such that the though holes are arranged along a vertical direction in a state where the fabric, whose weight is taken as 100% is wet with 300% of moisture the through holes maintain voids therein”, this clause is not regarded as a positive limitation but it only requires the ability to perform. It does not constitute a limitation in any patentable sense. Blanch discloses a fabric of the same structure and composition as that of the claimed invention. Materials with the same structure and composition cannot have mutually exclusive properties. Thus, it is expected that the clothing fabric of Blanch has the claimed properties. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.
Furthermore, Blanch teaches that movement of heat through the fabric is improved by increasing the number of pores and/or the size of the pores (Pg. 6, lines 5-9). Likewise, Blanch teaches that it is possible to vary said number of pores and/or said sizes of pores to create fabrics with different properties for use in different regions of a garment (Pg. 7, lines 1-9). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the clothing fabric of Blanch with the appropriate number/size of pores such that the pores remain open in all circumstances (including the claimed scenarios in which the fabric is wet and/or the clothing fabric is suspended such that the through holes are arranged along a vertical direction) to maintain adequate heat dissipation performance.   

Regarding Claim 2, Blanch teaches the clothing fabric described in Claim 1 above wherein a ratio between areas of the water-repellent region (A), defined as the polyester region (Pg. 8, line 27), and the hydrophilic region (B), defined as the cotton region (Pg. 8, line 26), 

Regarding Claim 4, Blanch teaches the clothing fabric described in Claim 1 above further comprising lines (raised cotton stripes 14 -- Pg. 4, lines 14-15) for facilitating flowing of liquid in a vertical direction when the fabric is positioned vertical to the ground (Pg. 4, lines 15-17).

Regarding Claim 6, Blanch teaches the clothing fabric described in Claim 1 above wherein a ratio between the at least one fiber yarn (I) selected from water-repellent fiber yarns and hydrophobic fiber yarns, defined as polyester (Pg. 8, line 27), and the hydrophilic fiber yarn (II), defined as cotton (Pg. 8, line 26), is I:II = 50:50 to 90:10 (Pg. 8, lines 29-31), when the clothing fabric is taken as 100 mass% which falls within the claimed range I:II = 1:99 to 90:10.

Regarding Claim 8, Blanch teaches the clothing fabric described in Claim 1 above wherein the opening percentage of the clothing fabric is up to 50% (Pg. 6, lines 11-12) which substantially overlaps with the claimed range of 1 to 50%. 

Regarding Claim 9, Blanch teaches clothes (see Fig. 2 & Pg. 4, lines 9-10) comprising a knitted clothing fabric (see Fig. 1 & Pg. 3, lines 25-28) comprising through holes (referred to as "fabric pores" -- Pg. 4, line 29) that pass through the fabric (10) in a thickness direction (see regions 15, Fig. 1). 
Blanch teaches that a portion of the knitted clothing fabric is made of polyester yarns referred to as the polyester face 12 (see Pg. 3, lines 26-29). The polyester face 12 contains the through holes (see Pg. 4, lines 27-30). Blanch teaches that the polyester is quick drying because the fibers themselves to not absorb the moisture – in other words, the fibers themselves are hydrophobic and are coated (either individually or on the surface of the fabric as a whole) with a hydrophilic coating (see Pg. 5, lines 8-18). Absent a specific definition in the 
Blanch also teaches that the clothing fabric comprises cotton stripes 14 (see Pg. 4, line 30) which is hydrophilic (see Pg. 9, lines 8-9) and made of cotton yarns (see Pg. 3, line 28). Therefore, the cotton yarns are regarded by the Examiner to be hydrophilic yarns that are arranged at other portions of the fabric than those portions containing the water-repellent polyester yarns. Likewise, the portion in which the cotton yarns are arranged forms a region which is considered to be a hydrophilic region arranged at other portions of the fabric than those portions described above as the water-repellent region as required by the instant claim.
Concerning the claimed limitation wherein the through holes are arranged along a warp direction, a weft direction, or diagonal direction of the fabric, Blanch appears silent with respect to the orientation of the through holes (fabric pores) in the fabric. However, Blanch teaches that the fabric can be produced using any fabric producing technique including plain knit (see Pg. 9, lines 13-21). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the clothing fabric of Blanch using a plain knit construction because it would have been a choice from a finite number of identified, predictable solutions of a fabric structure useful for the clothing fabric of Blanch. See MPEP § 2143 (E). As evidenced by Sarker, plain knit fabrics have a structure as shown below. The 

Plain Knit:
    PNG
    media_image1.png
    641
    750
    media_image1.png
    Greyscale


Concerning the claimed limitation wherein groove portions are formed in the direction along which the through holes are arranged, Blanch teaches that the addition of the raised cotton stripes 14 creates recessed polyester stripes 15 (see Pg. 3, lines 30-35) which are considered groove portions (see Fig. 1). Blanch appears silent with respect to the orientation of the cotton stripes (and therefore the groove portions) relative to the through holes. However, given that there are a finite number of identified, predictable orientations for the cotton stripes relative to the base polyester fabric with through holes, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to try aligning the cotton stripes (and therefore the groove portions) with the through holes. One of ordinary skill in the art would have been motivated to produce additional fabrics represented by that of Blanch in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143 (E).
Concerning the limitation “whereby when the clothing fabric is suspended such that the though holes are arranged along a vertical direction in a state where the fabric, whose weight is taken as 100% is wet with 300% of moisture the through holes maintain voids therein”, this 
Furthermore, Blanch teaches that movement of heat through the fabric is improved by increasing the number of pores and/or the size of the pores (Pg. 6, lines 5-9). Likewise, Blanch teaches that it is possible to vary said number of pores and/or said sizes of pores to create fabrics with different properties for use in different regions of a garment (Pg. 7, lines 1-9). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the clothing fabric of Blanch with the appropriate number/size of pores such that the pores remain open in all circumstances (including the claimed scenarios in which the fabric is wet and/or the clothing fabric is suspended such that the through holes are arranged along a vertical direction) to maintain adequate heat dissipation performance.   

Regarding Claim 10, Blanch teaches the clothes described in Claim 9 above wherein the clothes are sportswear (Pg. 10, lines 15-17).

Regarding Claim 11, Blanch teaches the clothing fabric described in Claim 1 above wherein the water-repellent region forms at least part of groove portions (recessed polyester stripes 15 -- Pg. 3, lines 30-34).

Regarding Claim 12, Blanch teaches the clothing fabric described in Claim 11 above wherein the cotton stripes use regular spacing between the stripes where the spacing is the .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Blanch, as applied to Claim 1 above, in view of VanErmen (US 2011/0179551 A1).
Regarding Claim 7, Blanch teaches the clothing fabric described in Claim 1. Blanch does not teach clothing fabric wherein each of the through holes is such that an average length in both warp and weft directions is 0.3 to 25 mm. In the analogous art of permeable apparel, VanErmen discloses a glove with perforations in the 0.001 to 20 mm size range in the palm area (see [0012]) which are sufficiently large in area to provide cooling and ventilation to the user but are sufficiently small to provide a desired resistance to cuts and abrasions (see [0016]). It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to modify the clothing fabric taught by Blanch with the perforations disclosed by VanErmen for the benefit of increasing cooling and ventilation while maintaining cut and abrasion resistance (see [0016]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136.  The examiner can normally be reached on M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789